DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on October 18, 2022. Claims 1-12 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Okada (JP2017172140A, see the attached machine translation).
Regarding Claim 1, Okada teaches a vehicle operation detection device comprising: 
sensors laid out in a vehicle along an axis in an opening-closing direction of a door of the vehicle and configured to individually output a detection signal that changes when a part of a body of a user moves toward the sensors (Fig. 4-5 and para 29, the proximity sensor unit 33 includes a sensor substrate (substrate) 34 formed in a substantially rectangular plate shape. An electrode component 35 having a total of 5 electrodeX1,A,B,C,X2 is mounted on the surface of the sensor substrate 34 and para 32, each electrode X1,A,B,C,X2 is provided side by side in the direction of movement of the slide door 13 (in the front-rear direction of the vehicle 10), and the capacitance between the finger FG and each electrode X1,A,B,C,X2 changes as shown in FIG. 5 b due to the proximity of the finger FG of the operator.), 
wherein when the user moves the part of the body toward the sensors and a motion of moving the part of the body along the axis is detected, the sensors detect an opening-closing operation for the door (para 39, As shown in the opening operation of the solid arrow shown in FIG. 5 a, the operator is conscious of the electrodes A, B and C in the operation area in this order and para 40, As shown in the closing operation of a broken line arrow in FIG. 5 a, the operator is conscious of the electrodes C, B, and A in the operating region in this order and para 52 and para 60), and 
the vehicle operation detection device further comprises: 
light-emitting members laid out in the vehicle along the axis in the opening-closing direction (Fig. 10-11, 37); and 
an operation direction indicator configured to drive the light-emitting members in sequence in a first direction extending along the axis and corresponding to an opening direction in a fully-closed state of the door (para 78, when the system is in a standby state and the slide door 13 (see FIG. 1) is fully closed, the control unit 36 causes only the light emitting diodes 37 corresponding to the respective electrodes A, B, and C to blink blue in the order A → B → C (light emission), as shown in FIG. 11 b. ) and configured to drive the light-emitting members in sequence in a second direction extending along the axis and corresponding to a closing direction in a fully-open state of the door (para 78, when the slide door 13 is fully opened, the light emitting diodes 37 corresponding to the respective electrodes C,B, and A blink yellow (light emission) in the order C → B → A. ).

Regarding claim 2, Okada teaches the vehicle operation detection device according to claim 1, wherein the number of the light-emitting members is three or more, one of the light-emitting members that is located on a middle in the axis being a middle light-emitting member (Fig. 5a, A,B,C and Fig. 10-11, LEDs 37 of sensors A,B,C), and when the door is in a semi-open state, the operation direction indicator is configured to drive the light-emitting members in sequence in the first direction toward the middle light- emitting member and drive the light-emitting members in sequence in the second direction toward the middle light-emitting member (para 81, when the slide door 13 (the drive unit 21) is in the open state, the control unit36 sequentially blinks (emits) each of the light emitting diodes 37 corresponding to each of the electrodeX1,A,B,C,X2 in that order in that order in that order, with respect to each of the light emitting diodes 5. On the other hand, when the slide door 13 (drive unit 21) is in a closing operation, the control unit 36sequentially blinks (emits) each of the light emitting diodes 37 corresponding to each electrode X2,C,B,A,X1in that order. In other words, each of the light emitting diodes 37 sequentially blinks in the moving direction of the slide door 13.).

Regarding claim 4, Okada teaches the vehicle operation detection device according to claim 1, wherein, when the opening-closing operation for the door is detected, the operation direction indicator is configured to drive the light-emitting members such that all the light-emitting members turn on or blink (para 81, each of the light emitting diodes 37 sequentially blinks in the moving direction of the slide door 13. As a result, it is possible to easily grasp from the outside that the slide door 13 is in the open state or in the middle of the closed state, and it is also visually effective), or such that all the light-emitting members turn off.

Regarding claim 5, Okada teaches the vehicle operation detection device according to claim 1, wherein one of the sensors is any one of an electrode of a capacitance sensor (para 27, a capacitive proximity sensor unit 33 and para 37), an optical sensor, an ultrasonic sensor, and a heat sensor.

Regarding claim 6, Okada teaches a vehicle operation detection device comprising: 
a set of sensors laid out in a vehicle in a first direction corresponding to an opening direction of a door of the vehicle, wherein each of the sensors is configured to detect a part of a body of a user (Fig. 4-5 and para 29, the proximity sensor unit 33 includes a sensor substrate (substrate) 34 formed in a substantially rectangular plate shape. An electrode component 35 having a total of 5 electrode X1,A,B,C,X2 is mounted on the surface of the sensor substrate 34 and para 32, each electrode X1,A,B,C,X2 is provided side by side in the direction of movement of the slide door 13 (in the front-rear direction of the vehicle 10), and 
the vehicle operation detection device is configured to detect an opening operation for the door when the user moves the part of the body toward one of the sensors and moves the part of the body in the first direction (As shown in the opening operation of the solid arrow shown in FIG. 5 a, the operator is conscious of the electrodes A, B and C in the operation area in this order, as shown in FIG. 1 a. When the surface portion AS of the door handle 30 is traced by the finger FG, an electric signal is output from each of the electrodes A, B, and C to the control unit 36 with a predetermined time difference as shown at time t 1 from time t 5 in FIG. 5 b. Then, the in-vehicle controller 22 (see FIG. 1) executes the control of the slide door 13 (drive unit21) as shown in "output pattern 1" and para 52), and detect a closing operation for the door when the user moves the part of the body toward another one of the sensors and moves the part of the body in a second direction that is opposite to the first direction (para 40, As shown in the closing operation of a broken line arrow in FIG. 5 a, the operator is conscious of the electrodes C, B, and A in the operating region in this order, as shown in FIG. 2 a. When the surface portion AS of the door handle 30 is traced by the finger FG, an electric signal is output from each of the electrodes C, B, and A to the control unit 36 with a predetermined time interval from time t 5 to time t 1 shown in FIG. 5b. Then, the in-vehicle controller 22 controls the slide door 13 (drive unit 21) as shown in "output pattern 2" and para 60); 
a set of light-emitting members laid out in the vehicle in the first direction (Fig. 10-11, elements 37); and 
processing circuitry configured to drive the light-emitting members in sequence in the first direction when the door is in a fully-closed state (para 78, when the system is in a standby state and the slide door 13 (see FIG. 1) is fully closed, the control unit 36 causes only the light emitting diodes 37 corresponding to the respective electrodes A, B, and C to blink blue in the order A → B → C (light emission), as shown in FIG. 11 b.) and configured to drive the light-emitting members in sequence in the second direction when the door is in a fully-open state (para 78, when the slide door 13 is fully opened, the light emitting diodes 37 corresponding to the respective electrodes C,B, and A blink yellow (light emission) in the order C → B → A.).

Regarding claim 7, Okada teaches the vehicle operation detection device according to claim 6, wherein the set of light-emitting members includes a first light-emitting member, a second light- emitting member, and a third light-emitting member laid out in sequence in the first direction (Fig. 5a, A,B,C and Fig. 10-11, LEDs 37 of sensors A,B,C), and when the door is in a semi-open state, the processing circuitry is configured to drive the first light-emitting member and the second light-emitting member in sequence and configured to drive the third light-emitting member and the second light-emitting member in sequence (para 81, when the slide door 13 (the drive unit 21) is in the open state, the control unit36 sequentially blinks (emits) each of the light emitting diodes 37 corresponding to each of the electrodeX1,A,B,C,X2 in that order in that order in that order, with respect to each of the light emitting diodes 5. On the other hand, when the slide door 13 (drive unit 21) is in a closing operation, the control unit 36sequentially blinks (emits) each of the light emitting diodes 37 corresponding to each electrode X2,C,B,A,X1in that order. In other words, each of the light emitting diodes 37 sequentially blinks in the moving direction of the slide door 13. ).

Regarding claim 8, Okada teaches the vehicle operation detection device according to claim 6, 
wherein 
the set of light-emitting members includes a first light-emitting member and a second light-emitting member laid out in sequence in the first direction, the set of the sensors includes a first sensor and a second sensor laid out in sequence in the first direction, the first sensor and the second sensor respectively corresponding to the first light-emitting member and the second light-emitting member (Fig. 10-11, LEDs 37 corresponding to sensors A, B),
 when the door is in the fully-closed state, the processing circuitry is configured to drive the first light-emitting member (para 78, when the system is in a standby state and the slide door 13 (see FIG. 1) is fully closed, the control unit 36 causes only the light emitting diodes 37 corresponding to the respective electrodes A, B, and C to blink blue in the order A → B → C (light emission), as shown in FIG. 11 b) and drive, upon detection of the part of the body by the first sensor, the second light-emitting member (Fig. 7, S5, S8, S10 S15 and para 49, 50, 54; after electrode A detects finger FG at S5, erroneous operation at S15 when there is no output from electrode B before timeout and para 79, all LEDs emit red light after time out), and 
when the door is in the fully-open state, the processing circuitry is configured to drive the second light-emitting member (para 78, when the slide door 13 is fully opened, the light emitting diodes 37 corresponding to the respective electrodes C,B, and A blink yellow (light emission) in the order C → B → A) and drive, upon detection of the part of the body by the second sensor, the first light-emitting member (Fig. 8, S24, S25, S28, S30 and para 58, 59, 63; after electrode B detects finger FG at S24, erroneous operation at step 30 when there is no output from electrode A before time our and  para 79, all LEDs emit red light after time out ).

Regarding claim 9, Okada teaches the vehicle operation detection device according to claim 6, 
wherein the set of light-emitting members includes a first light-emitting member and a second light-emitting member laid out in sequence in the first direction (Fig. 10-11, LEDs 37 corresponding to sensors A, B), 
when the door is in the fully-closed state, the processing circuitry is configured to drive the first light-emitting member and the second light-emitting member in sequence (para 78, when the system is in a standby state and the slide door 13 (see FIG. 1) is fully closed, the control unit 36 causes only the light emitting diodes 37 corresponding to the respective electrodes A, B, and C to blink blue in the order A → B → C (light emission), as shown in FIG. 11 b), and 
when the door is in the fully-open state, the processing circuitry is configured to drive the second light-emitting member and the first light-emitting member in sequence (para 78, when the slide door 13 is fully opened, the light emitting diodes 37 corresponding to the respective electrodes C,B, and A blink yellow (light emission) in the order C → B → A.).

Regarding claim 11, Okada teaches the vehicle operation detection device according to claim 6, wherein the door is a sliding door arranged at a side part of the vehicle and configured to move in a horizontal direction, the sliding door is configured to move in a rearward direction to change from the fully- closed state to the fully-open state and configured to move in a frontward direction to change from the fully-open state to the fully-closed state, and the first direction is the rearward direction and the second direction is the frontward direction (Fig. 1 and para 28, Accordingly, the drive unit 21 (see FIG. 1) is driven, and the slide door 13 moves automatically in the front-rear direction of the vehicle 10.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Shomsky et al. (Shomsky: US 2018/0298670).
Regarding claim 3, Okada teaches the vehicle operation detection device according to claim 1, wherein, when a portable device carried by the user is approaching the vehicle (para [0046]As shown in FIG. 7, first, the power slide door device 20 is brought into a standby state by an operator approaching the vehicle 10 while holding a remote control key (not shown). S1). ), the operation direction indicator is configured to drive the light-emitting members in correspondence with a position of one of the sensors toward which the user should initially move the part of the body (para 78, when the system is in a standby state and the slide door 13 (see FIG. 1) is fully closed, the control unit 36 causes only the light emitting diodes 37 corresponding to the respective electrodes A, B, and C to blink blue in the order A → B → C (light emission),).
Okada does not explicitly disclose ID authentication executed by a communication member that wirelessly communicates with a portable device carried by the user is established.
However, the preceding limitation is known in the art of operating the vehicular doors. Shomsky teaches ID authentication executed by a communication member that wirelessly communicates with a portable device carried by the user is established when a portable device carried by the user is approaching the vehicle (para [0020] One or both of the proximity sensor system 210 and the receiver 212 may be configured to detect the keyfob 214 at a predetermined distance from the vehicle 200, …. When the keyfob 214 breaches the predetermined sensing range 230 such as at point 232 (see arrows B, B′), the proximity sensor system 210 and/or receiver 212 are configured to recognize the device. That is, as is known, the proximity sensor system 210 and/or receiver 212 receive the unique identification code transmitted by the remote entry device 214, authenticate it against a code or list of codes stored in memory in, for example, the central controller 208, and if authenticated will accept commands therefrom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shomsky in order to accept the user command (Shomsky: para 20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Sugiura et al. (Sugiura: US 2009/0134661)
Regarding claim 10, Okada teaches the vehicle operation detection device according to claim 6, wherein, when reception of the opening operation or the closing operation for the door is completed, the processing circuitry is configured to drive the light-emitting members such that all the light- emitting members turn on, blink, or turn off.
However, in the same field of endeavor, Sugiura teaches the sequential emission of light of the light-emitting diodes 20 notifying the operation (opening or closing direction, opening or closing speed) of the sliding door 10 (Fig. 5 and para 25) and further teaches when reception of the opening operation or the closing operation for the door is completed, the processing circuitry is configured to drive the light-emitting members such that all the light- emitting members turn on, blink (Fig. 5 and para 22-23, all LEDs  blink twice after the open/close operations), or turn off.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sugiura in order to notify the locking of the lock without emission of light from hazard flashers, directional indicators (Sugiura: para 26).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Bussis et al. (Bussis: US 10415276 B2) further in view of Shomsky.
Regarding claim 12, Okada teaches the vehicle operation detection device according to claim 6, but does not explicitly disclose wherein the door is a back door coupled to a rear part of the vehicle by a door hinge and configured to move in a vertical direction while pivoting around the door hinge, the back door is configured to move in an upward direction to change from the fully- closed state to the fully-open state and configured to move in a downward direction to change from the fully-open state to the fully-closed state, and the first direction is the upward direction and the second direction is the downward direction.
However, the preceding limitation is known in the art of operating the vehicular doors. Bussis teaches controlling a back door coupled to a rear part of the vehicle  (Col. 14 lines 35-42; a predefined gesture has been exhibited by an object OB within the sensing region R of the assembly 100, to communicate instructions to the vehicle control computer 24 to effect the desired operation (e.g., to unlock or lock a closure—such as a door, rear hatch, tailgate, etc., to open a closure—such as a rear hatch, tailgate, etc. and/or to activate, i.e., turn on, one or more interior and/or exterior vehicle illumination devices). And  Col. 27 lines 14-18; one or more object detection modules 12 may be mounted at or to one or more of a handle or handle area 674 of a rear closure 672, e.g., rear door or hatch,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bussis as a known implementation location in the base process of controlling the operation of vehicular doors with the predictable result of achieving the desired operation (Bussis: Col.  14 lines 35-42).
Shomsky teaches  a back door coupled to a rear part of the vehicle by a door hinge and configured to move in a vertical direction while pivoting around the door hinge, the back door is configured to move in an upward direction to change from the fully-closed state to the fully-open state and configured to move in a downward direction to change from the fully-open state to the fully-closed state, and the first direction is the upward direction and the second direction is the downward direction (Fig. 2, liftgate 202 and para 16, The liftgate 202 includes a power-operating system including a motor 204 operatively connected whereby the liftgate may be translated (see arrow A) between an open position as shown in the drawing and a closed position.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shomsky in order to achieve power operation of the back door (Shomsky: para 16).

Response to Arguments
Applicant's arguments filed on 10/18/2022 have been fully considered but they are not moot in view of new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687